Ryan v Capital Heat, Inc. (2022 NY Slip Op 06582)





Ryan v Capital Heat, Inc.


2022 NY Slip Op 06582


Decided on November 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


642 CA 21-00543

[*1]DANIEL RYAN, DOING BUSINESS AS GREENCO HOME SERVICES, PLAINTIFF-RESPONDENT, AND GREENCO HOME SERVICES, INC., PLAINTIFF,
vCAPITAL HEAT, INC., DEFENDANT-APPELLANT. 


ROBERT R. RADEL, ATTORNEYS AT LAW, BUFFALO (ROBERT R. RADEL OF COUNSEL), FOR DEFENDANT-APPELLANT.
LAW OFFICE OF JOSEPH G. MAKOWSKI, BUFFALO (JOSEPH G. MAKOWSKI OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Dennis E. Ward, J.), entered March 10, 2021. The order denied defendant's motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 18, 2022
Ann Dillon Flynn
Clerk of the Court